     Case 1:21-cr-00113-TSE Document 2 Filed 02/24/21 Page 1 of 6 PageID# 2




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


 UNITED STATES OF AMERICA

           V.

                                                    Case No. l:21-MJ-64
 HUSSAM HAWI

          and

 RACHA FARHAT,
                                                    UNDER SEAL
                   Defendants.




                   AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT


          I, Christopher S. Laydon, being first duly sworn, hereby depose and state as follows:

   I.           Introduction and Agent Background

          1.       I am a Special Agent with the Federal Bureau of Investigation("FBI"), assigned

to the Washington Field Office. I have been an FBI Special Agent for approximately five years.

In preparation for this assignment, and as part of my continued education, I have successfully

completed law enforcement and national security focused training, to include formal courses and

training exercises. I have participated in many aspects offederal investigations including, but not

limited to, subject, victim and witness interviews, analysis oftelephone and financial records,

and assisting with the preparation and execution of arrest and/or search warrants. As a federal

agent, I am authorized to investigate violations ofthe laws ofthe United States. As a law

enforcement officer, I am authorized to execute warrants issued under the authority ofthe United

States.
     Case 1:21-cr-00113-TSE Document 2 Filed 02/24/21 Page 2 of 6 PageID# 3




         2.      This affidavit is submitted in support of a criminal complaint charging HUSSAM

HAWI(hereinafter "HAWI")and RACHA FARHAT (hereinafter"FARHAT")with conspiring

to defraud the United States for the purpose ofimpeding,impairing, obstructing, and defeating

the lawful Government functions ofthe Internal Revenue Service ofthe Treasury Department in

the ascertainment, computation, assessment, and collection ofrevenue: to wit, income taxes.

FARHAT and HAWI committed this crime by knowingly and willfully failing to declare

FARHAT's income from the Saudi Arabian Cultural Mission (hereinafter"SACM")to the

Internal Revenue Service (hereinafter "IRS")on their joint tax returns, in violation of 18 U.S.C.

§ 371 (Conspiracy to Defraud the United States). This activity occurred in and around Fairfax

County, Virginia, in the Eastern District of Virginia,for tax years 2015,2016,2017,2018 and

2019.


         3.      This affidavit is being submitted for the limited purpose of establishing probable

cause and obtaining a criminal complaint and arrest warrant. As a result, it does not include each

and every fact known by me or the government. When I assert that an event occurred or a

communication was made on a certain date, I mean that the event occurred or the communication

was made "on or about" that date. The information in this affidavit is based on my personal

knowledge,evidence development during the investigation, information provided to me by

others involved in this investigation, including FBI Special Agents,IRS Special Agents, task

force officers, and other employees ofthe FBI,information otherwise obtained by credible and

reliable sources, and my training and experience as a Special Agent.

   II.        Facts Establishing Probable Cause


         A. Background
     Case 1:21-cr-00113-TSE Document 2 Filed 02/24/21 Page 3 of 6 PageID# 4




       4.      HAWI was bom in Kherbet Selem, Lebanon. HAWI is married to FARHAT.

FARHAT was bom in Arab Salim, Lebanon. HAWI and FARHAT immigrated to the United

States in 2002. HAWI and FARHAT became lawful permanent residents ofthe United States in

Febmary of2009 and became United States citizens on April 16,2014. HAWI and FARHAT

reside together in Vienna, Virginia with their children.

       5.      In 2019,the FBI and the IRS developed evidence that HAWI and FARHAT had

failed to declare FARHAT's income from the SACM to the IRS. Throughout this joint

investigation, the FBI and the IRS determined that HAWI and FARHAT knowingly and willfully

failed to report FARHAT's income from the SACM to the IRS for tax years 2015,2016,2017,

2018 and 2019, which resulted in a total tax due of over $76,000.00.

       B. FARHAT's Employment with the SACM

       6.      Since October 2013, FARHAT has been employed with the SACM located in

Fairfax, Virginia. FARHAT's current position is a Cultural Advisor within the Cultural, Social

Inquiries, Cultural & Social Department ofthe SACM.Between April 2015 and December 2019,

FARHAT was paid approximately $3,200.00 per month. All these payments were deposited into

either ajoint Bank of America checking account in the name ofHAWI and FARHAT or an

individual Bank of America checking account in the name ofFARHAT. All the deposits were

via check or direct deposit. All the checks included the title SAUDI ARABIAN CULTURAL

MISSION and were paid to the order of FARHAT. All the direct deposits listed "SAUDI

CULTURAL,""PAYROLL," and FARHAT's name. After analysis of HAWI's and FARHAT's

Bank of America accounts and after consultation with the IRS, it was determined that in 2015,

FARHAT's SACM wages totaled $31,000.00; in 2016,FARHAT's SACM wages totaled
     Case 1:21-cr-00113-TSE Document 2 Filed 02/24/21 Page 4 of 6 PageID# 5




$39,400.00; in 2017,FARHAT's SACM wages totaled $40,900.00; in 2018,FARHAT's SACM

wages totaled $ 38,400.00; and in 2019,FARHAT's SACM wages totaled $39,400.00.

         7.    It should be noted that your affiant reviewed information provided by the IRS,

and the IRS has examined the nature, character, and source of FARHAT's SACM income,and

has concluded that as a United States citizen, FARHAT's SACM wages are taxable income.

         8.     The FBI has conducted surveillance ofFARHAT and observed her driving to

and/or from work at the SACM on multiple occasions.

         C. HAWI and FARHAT's Tax Returns


         9.     Analysis ofrecords received from Intuit, Inc. for tax years 2015,2016,2017 and

2018 determined that HAWI and FARHAT's tax returns were self-prepared. Their tax returns

were filed jointly, listing their filing status as "married filing jointly," and their tax returns were

filed electronically using TurboTax software. HAWI's email address and/or telephone number

was associated with each ofthe filings, and the internet protocol("IP") addresses associated with

the filings resolved to HAWI and FARHAT's known address in Vienna, Virginia.

         10.    Further examination oftheir tax returns revealed that FARHAT's employment

with the SACM was not reported, nor was FARHAT's income from the SACM reported.

Instead, FARHAT's occupation was falsely listed as"STAY HOME MOM." All entries in the

tax records received from Intuit, Inc., for the tax years noted above, were determined to be

substantively the same as the certified tax returns received from the IRS for the same relevant tax

years.


         11.    Pursuant to the information above, the IRS obtained HAWI and FARHAT's

certified tax records for tax year 2019. A review ofthose records determined that once again.
     Case 1:21-cr-00113-TSE Document 2 Filed 02/24/21 Page 5 of 6 PageID# 6




FARHAT's occupation was falsely listed as"STAY HOME MOM"and that her wages from the

SACM were not reported.

       12.      The certified tax returns for each year contain an attestation that reads,"Under

penalties of pequry,I declare that I have examined this return and accompanying schedules and

statements, and to the best of my knowledge and belief, they are true, correct, and complete."

HAWI digitally signed under the "Your signature" box, and FARHAT digitally signed under the

box reading:"Spouse's signature. If ajoint return, both must sign." FARHAT's occupation of

"STAY HOME MOM"is listed underneath this attestation.

      E. HAWI and FARHAT's Continued Activity

       13.      Based on the information herein, HAWI and FARHAT have willfully chosen not

to disclose FARHAT's income to the IRS. This is evident by the fact that FARHAT has been

working at this job since October 2013,that wages have been regularly deposited into bank

accounts controlled by FARHAT or both FARHAT and HAWI,that FARHAT and HAWI listed

FARHAT as a"STAY HOME MOM"on their tax return, and that both signed their tax returns

and thereby attested to the truth ofthe contents therein.

   HI.       Conclusion


       14.      Based on the forgoing, there is probable cause to believe that for tax years 2015,

2016,2017,2018 and 2019, in Fairfax County, Virginia, in the Eastern District of Virginia,

HAWI and FARHAT conspired to defraud the United States, by knowingly and willfully failing

to declare FARHAT's income from the SACM,which occurred within the jurisdiction ofthe

Executive Branch of the Government ofthe United States, in violation of 18 U.S.C. § 371.
   Case 1:21-cr-00113-TSE Document 2 Filed 02/24/21 Page 6 of 6 PageID# 7




       15.    Wherefore,I request that the Court issue arrest warrants pursuant to the Federal
Rules of Criminal Procedure for subjects HAWI and FARHAT.


                                                Respectfully submitted,




                                                Christopher S. Laydon
                                                Special Agent
                                                Federal Bureau ofInvestigation




Attested to by the applicant in accordance with the requirements ofFed. R. Crim.P.4.1 by
telephone on February 24,2021.


                                         IsL        jiM—
                         Michael S. Nachmanoff
                         United States Magistrate Judge
      HON.MICHAEL S.NACHMANOFF
       UNITED STATES MAGISTRATE JUDGE
       Alexandria, Virginia
